DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Daly et al. (US 2010/0072033).
 	Daly shows a conveyor belt system with a conveyor belt 22 and an impact bed system 30 that houses and supports the conveyor belt.  The system includes a generally U-shaped or garland shaped flexible impact bed with a plurality of cuboidal elements 34 spatially coupled to each other so that they are arranged in an array.  At least four extending elements of the system are coupled to two opposite sides of the impact bed as can be seen in the annotated portion of figure 7 reproduced below which shows two of the four extending elements EX located on one side of the impact bed.  Two extending elements are placed at each of the opposite sides of the impact bed.  A pair of elongated c-sections 50 (see the leftmost and rightmost c-section members 50 in figure 4) of the system are each coupled to a mounting base plate 48.  In operation, the pair of elongated c-sections are placed opposite to each other and running along the length of the impact bed and the pair of elongated c- sections are connected via at least two support members 56 arranged at extreme ends of the impact bed (see figure 9). 

    PNG
    media_image1.png
    358
    657
    media_image1.png
    Greyscale

 	While the coupling of the impact bed with the extending elements EX does not allow the troughing angle of the impact bed to be adjusted in the fashion described in the present application, the coupling of the impact bed with the extending elements does fix the troughing angle of the impact bed and as such the coupling elements may be said to determine the troughing angle of the impact bed as required by the language of claim 16. 
 	As described above Daly shows all the structure required by claims15-18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ostman (US 2008/0006514) in view of Daly et al. (US 2010/0072033).
 	Ostman shows a conveyor belt system with a conveyor belt (not shown) and an impact bed system 10 that houses and supports the conveyor belt.  The system includes a generally U-shaped or garland shaped flexible impact bed with a plurality of cuboidal elements 40 spatially coupled to each other so that they are arranged in an array.  At least four extending elements 20/22/24/not shown (see paragraph 0030) of the system are coupled to two opposite sides of the impact bed.  Two extending elements 20/22 are placed at each of the opposite sides of the impact bed.  A pair of elongated c-sections 12/18 support the extending elements.  The coupling of the impact bed with the extending elements allows the troughing angle of the impact bed to be adjusted via adjustment devices 25 that determine the troughing angle of the impact bed.  As described above, Ostman shows all the structure required by the claims except for the mounting base plates and the support members connecting the c-sections at extreme ends of the impact beds.  	
	Daly et al shows a conveyor belt system with an impact bed that houses and supports the conveyor belt.  As described in section 2 above, Daley has elongated c-sections 50 of the system are each coupled to a mounting base plate 48.  Daley teaches that the mounting base plate advantageously allows the c-sections and impact bed to be easily mounted to or removed from a conventional elongate conveyor track 56. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the c-sections of Ostman with mounting base plates in order to mount the impact bed on a conventional elongate conveyor track according to the teachings of Daly.  When this is done, the elongate conveyor track would form support members connecting the pair of elongated c-sections of Ostman at extreme ends of the impact bed as required by claims 15-18.
Allowable Subject Matter
Claims 1-14 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on August 13, 2000. It is noted, however, that applicant has not filed a certified copy of the Indian application as required by 37 CFR 1.55.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651